108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jason L. SMITH, Plaintiff--Appellant,v.Pamela HOLCOMB;  Jim Dooley, Defendants--Appellees.
No. 96-7709.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997Decided March 13, 1997.

Jason L. Smith, Appellant Pro Se.
Stacey Rae Moreau, WILLIAMS, STILWELL, MORRISON, WILLIAMS & LIGHT, Danville, Virginia, for Appellees.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Jason L. Smith appeals the magistrate judge's* order granting Defendants summary judgment and denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Smith v. Holcomb, No. CA-95-359-R (W.D.Va. Oct. 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 This case was presented to a United States Magistrate Judge pursuant to the consent of the parties entered under the authority of 28 U.S.C. § 636(c) (1994)